ORDER
On July 11, 1991, this court suspended Daniel L. Dobson from the practice of law for a period of 6 months for professional misconduct including neglect of client files, misrepresentations to clients, and failure to *296cooperate with ethics investigations. Thereafter, on January 22, 1991, Dobson filed a petition for reinstatement with this court. Pursuant to Rule 18, Rules on Lawyers Professional Responsibility, a panel of the Lawyers Professional Responsibility Board conducted a hearing on Dobson’s petition and, on November 18, 1992, filed with this court its findings of fact, conclusions, and recommendation. The panel concluded that Dobson had not sustained his burden of proof in these reinstatement proceedings and recommended that this court deny Dobson’s petition for reinstatement, a recommendation with which the Director of the Office of Lawyers Professional Responsibility concurs. Dobson and the Director have joined in asking this court to issue a decision on Dobson’s petition for reinstatement without a referee hearing, briefing or oral argument.
The court, having considered all of the facts and circumstances surrounding this matter, Dobson’s petition, the Director’s report, and the Panel’s findings of fact, conclusions, and recommendation,
NOW ORDERS that the petition for reinstatement of Daniel L. Dobson, be, and the same hereby is, denied.
PAGE, J., took no part.